
	
		I
		112th CONGRESS
		2d Session
		H. R. 4818
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2012
			Mr. Gosar introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Employee Retirement Income Security Act of
		  1974 to ensure health care coverage value and transparency for dental benefits
		  under group health plans.
	
	
		1.Short titleThis Act may be cited as the
			 Dental Insurance Fairness Act of
			 2012.
		2.FindingsCongress finds the following:
			(1)Dental coverage helps approximately 173
			 million Americans get the dental care that is vital to ensuring good oral and
			 overall health.
			(2)Unfair practices
			 of dental benefit plans hinder patients’ ability to receive the full benefits
			 for which they pay and, in some cases, provide the dental insurance industry
			 with windfall profits.
			(3)The Dental
			 Insurance Fairness Act of 2012 will help consumers receive the full value of
			 their dental coverage.
			3.Value
			 requirements for dental benefitsSubpart B of part 7 of subtitle B of title I
			 of the Employee Retirement Income Security Act of 1974 is amended by adding at
			 the end the following:
			
				716.Value
				requirements for dental benefits
					(a)In
				generalThe requirements of
				this section shall apply to group health plans insofar as they provide dental
				benefits (including, notwithstanding section 732(c)(1), limited scope dental
				benefits (described in section 733(c)(2))), directly, through health insurance
				coverage, or otherwise.
					(b)ValueIn order to ensure that participants and
				beneficiaries in a group health plan receive full value from dental benefits,
				the plan shall meet the following requirements:
						(1)Uniform
				coordination of benefitsThe
				plan shall provide for coordination of benefits in a manner so that the plan
				pays the same amount regardless of other coverage for such benefits so long as
				the total amount paid does not exceed 100 percent of the amount of the
				applicable claim. Such coordination shall be effected consistent with such
				rules as the Secretary establishes, based upon similar model regulations
				developed by the National Association of Insurance commissioners.
						(2)Equity for
				dental patients through assignment of benefitsIn the case of a plan that provides dental
				benefits through a network of providers, the plan shall permit a participant or
				beneficiary to designate payment of dental benefits to a provider who is not
				participating in the
				network.
						.
		
